Citation Nr: 0904393	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for varicose veins, right lower extremity prior to October 5, 
2007.

2.  Entitlement to a disability rating greater than 10 
percent for varicose veins, right lower extremity beginning 
October 5, 2007.

3.  Entitlement to an initial compensable disability rating 
for varicose veins, left lower extremity prior to October 5, 
2007.

4.  Entitlement to a disability rating greater than 10 
percent for varicose veins, left lower extremity beginning 
October 5, 2007.

5.  Entitlement to an initial disability rating greater than 
20 percent for fibromyalgia of the left hip, right knee, 
right shoulder, and both hands prior to October 5, 2007.

6.  Entitlement to a disability rating greater than 40 
percent for fibromyalgia of the left hip, right knee, right 
shoulder, and both hands beginning October 5, 2007.

7.  Entitlement to an initial disability rating greater than 
10 percent for lumbosacral spine strain.

8.  Entitlement to an initial compensable disability rating 
for bilateral pes cavus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from January 2003 to December 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in part, granted service connection for 
fibromyalgia of the left hip, right knee, right shoulder, and 
both hands (rated 20 percent disabling), lumbosacral spine 
strain (rated 10 percent disabling), bilateral pes cavus 
(rated noncompensably disabling), and bilateral varicose 
veins (rated noncompensably disabling). The veteran disagreed 
with the disability ratings assigned and was afforded VA 
examinations in October 2007.   By rating decision dated in 
October 2007, the RO increased the veteran's disability 
rating for fibromyalgia of the left hip, right knee, right 
shoulder, and both hands from 20 percent to 40 percent 
disabling and increased the veteran's disability rating for 
bilateral varicose veins from noncompensable to 10 percent 
disabling with an effective date for each award of October 5, 
2007, the date of the VA examination.  In a subsequent 
February 2008 rating decision the RO increased the veteran's 
disability rating again for bilateral varicose veins, 
assigning a 10 percent rating for each extremity also 
effective October 5, 2007.  Where a veteran has filed a 
notice of disagreement (NOD) as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, the veteran's fibromyalgia 
and bilateral varicose vein rating claims, both prior to and 
beginning October 5, 2007, remain before the Board.


FINDINGS OF FACT

1.  Both prior to and beginning October 5, 2007, the 
veteran's bilateral varicose veins of the lower extremities 
were manifested by trace edema of extremity or aching and 
fatigue in leg after prolonged standing or walking with 
symptoms relieved by elevation of extremity or compression 
hosiery.

2.  Both prior to and beginning October 5, 2007, the 
fibromyalgia of the left hip, right knee, right shoulder, and 
both hands was manifested by nearly constant widespread joint 
pain that is refractory to therapy.

3.  The veteran's lumbosacral spine strain is manifested by 
some limitation of motion and some pain on motion.  
Intervertebral disc syndrome is not shown.  

4.  The veteran's bilateral pes cavus is manifested by normal 
range of motion in the ankle with no painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for varicose veins, right lower extremity prior to October 5, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7120 (2008).

2.  The criteria for an initial disability rating greater 
than 10 percent for varicose veins, right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7120 (2008).

3.  The criteria for an initial 10 percent disability rating 
for varicose veins, left lower extremity prior to October 5, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7120 (2008).

4.  The criteria for an initial disability rating greater 
than 10 percent for varicose veins, left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7120 (2008).

5.  The criteria for an initial 40 percent disability rating 
for fibromyalgia of the left hip, right knee, right shoulder, 
and both hands prior to October 5, 2007, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71a, Diagnostic Code 5025 (2008).

6.  The criteria for an initial disability rating greater 
than 40 percent for fibromyalgia of the left hip, right knee, 
right shoulder, and both hands have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71a, Diagnostic Code 5025 (2008).

7.  The criteria for an initial disability rating greater 
than 10 percent for lumbosacral spine strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.71a, Diagnostic Code 5237 (2008).

8. The criteria for an initial compensable disability rating 
for bilateral pes cavus have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Codes 5276, 5278 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her service-connected bilateral 
varicose veins and fibromyalgia of the left hip, right knee, 
right shoulder, and both hands are more disabling than 
currently evaluated both prior to and beginning October 5, 
2007.  She also contends that her service-connected 
lumbosacral spine strain and bilateral pes cavus are more 
disabling than evaluated beginning December 10, 2005.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   



Analysis

        1.  Bilateral Varicose Veins

The veteran's service-connected varicose veins of the right 
and left lower extremities are currently evaluated under 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7120.  Under DC 7120, a 
noncompensable is assignable for asymptomatic palpable or 
visible varicose veins.  A 10 percent evaluation requires 
varicose veins with intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation requires persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating warrants persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation requires 
massive board-like edema with constant pain at rest.

Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable.
    
In this case, the RO issued a rating decision in June 2006 
which granted service connection for bilateral varicose veins 
and assigned a noncompensable evaluation.  The veteran 
appealed the noncompensable rating initially assigned.  
Hence, the issue of the proper evaluation to be assigned the 
veteran's bilateral varicose veins from the time period 
beginning with the grant of original service connection is 
now before the Board per Fenderson.  The veteran's service-
connected bilateral varicose veins were initially assigned a 
noncompensable rating.  In an October 2007 rating decision, 
the RO increased the rating for bilateral varicose veins to 
10 percent effective October 5, 2007.  In a February 2008 
rating decision, the RO increased the rating to 10 percent, 
for each extremity, effective October 5, 2007.

There are two periods of time at issue here: prior to October 
5, 2007, for which the RO has assigned a noncompensable 
rating for the bilateral extremities; and from October 5, 
2007, to the present, for which the RO assigned a rating of 
10 percent for each extremity.  The Board will consider the 
proper evaluation to be assigned for both time periods.

a.  Prior to October 5, 2007

Evidence relevant to the level of severity of the veteran's 
bilateral varicose veins prior to October 5, 2007, includes a 
general VA examination dated in March 2006.  During this 
examination the veteran reported that she was treated for 
bilateral varicose veins during service with prescription 
stockings, however she indicated that she was not currently 
wearing these.  The examiner noted that the varicose veins 
were more prominent in the medial aspect of the knees and 
slightly in the popliteal area and medial legs.  The examiner 
indicated that these were not tortuous and there was no 
previous surgical procedure.  There was no ulceration or 
statis pigmentation.  The diagnosis was bilateral varicose 
veins.  

b.	Beginning October 5, 2007

Evidence relevant to the level of severity of the veteran's 
bilateral varicose veins beginning October 5, 2007, includes 
a varicose veins specific VA examination dated in October 
2007.  During this examination the veteran reported that she 
was diagnosed with bilateral varicose veins during her 
military service in 2003 and she also indicated that the 
problem was getting worse.  She denied having surgery  The 
veteran reported heaviness and achiness, which is constant 
and worse at night over the bilateral legs.  She also 
reported fatigue after prolonged standing and walking as well 
as tingling and numbness of both legs with crampy sensation.  
Her symptoms were better at rest and they were worse on 
prolonged standing and walking.  She indicated that her 
symptoms were relieved by elevation of the lower extremity 
and using the compression hosiery.  She also indicated relief 
of her symptoms by massage and taking a warm bath.  She 
stated that she took Ibuprofen for the pain.  The examiner 
noted that the veteran's varicose veins cause limitation with 
prolonged standing and walking.  She indicated that she can 
stand for about 10 to 15 minutes without symptoms and walk 
for about 10 minutes without symptoms.  The veteran was 
currently planning to go for vocational rehabilitation 
starting in January 2008 and desired to find a desk job so 
that she can manage her problems.  The veteran was not able 
to do activities for self-care and she was not currently 
working.  

Physical examination revealed enlarged, visible, and palpable 
varicose veins seen over the medial aspect of both legs, very 
prominent over the superior aspect.  There were no ulcers, 
stasis pigmentation, or eczema.  Trace pitting edema over the 
lower extremities was up to 1/3rd of the legs.  Per the 
veteran's history, the edema got better after the elevation 
of her lower extremities.  The above findings were seen in 
bilateral legs.  No varicose veins were seen over the thigh 
or ankle areas.  The diagnosis was mild bilateral varicose 
veins with mild transient lower extremity edema.

Given the evidence of record, the Board finds that an initial 
disability rating of 10 percent for each extremity, but no 
higher, is warranted for the veteran's bilateral varicose 
veins for the full pendency of her claim.  As above, under DC 
7120, a 10 percent rating is warranted for varicose veins 
with intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking with symptoms 
relieved by elevation of extremity or compression hosiery.  
38 C.F.R. § 4.104, DC 7120.  While the March 2006 general VA 
examination did not indicate that the veteran's varicose 
veins were productive of intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, the veteran was not questioned about such matters 
during this general examination.  She did, however, indicate 
that she was treated for bilateral varicose veins during 
service with prescription stockings.  Intermittent edema of 
extremity and aching and fatigue in the legs after prolonged 
standing or walking was noted during the October 2007 
varicose vein specific VA examination, approximately a year 
and a half after the March 2006 general VA examination.  
Thus, the benefit of the doubt is afforded the veteran on 
this point and a rating of 10 percent for each extremity for 
the full pendency of the veteran's claim is warranted.

As for the potential for an even higher rating, the Board 
finds that the evidence does not support a disability rating 
in excess of 10 percent for bilateral varicose veins.  Review 
of the competent medical evidence of record does not show 
persistent edema that is incompletely relieved by elevation 
of the extremity, as required to meet the criteria for a 
rating of 20 percent under DC 7120.  The October 2007 VA 
examiner noted only trace pitting edema over the lower 
extremities which the veteran said was relieved by elevation.  
Thus, there is no competent medical evidence that would 
support a finding of persistent edema that is incompletely 
relieved by elevation of the lower extremities.  Rather, the 
veteran's bilateral varicose veins have been manifested by no 
more than intermittent edema of the leg, relieved by 
elevation of extremity or compression hosiery.  Such 
symptomatology supports the current 10 percent ratings for 
varicose veins of each lower extremity.

2.	Fibromyalgia of the left hip, right knee, right 
shoulder, and both hands

The veteran's service-connected fibromyalgia of the left hip, 
right knee, right shoulder, and both hands is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025.  
DC 5025 defines fibromyalgia as widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms.  Under DC 5025, a rating of 10 percent is 
warranted for symptoms that require continuous medication for 
control.  A 20 percent rating is appropriate for symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time. The highest 
rating of 40 percent rating is warranted for symptoms that 
are constant, or nearly so, and refractory to therapy. 38 
C.F.R. § 4.71a, DC 5025.

In the June 2006 rating decision, the RO granted service 
connection and assigned a 20 percent disability rating for 
fibromyalgia of the left hip, right knee, right shoulder, and 
both hands.  The veteran appealed the rating initially 
assigned.  Hence, the issue of the proper evaluation to be 
assigned the veteran's fibromyalgia from the time period 
beginning with the grant of original service connection is 
now before the Board, per Fenderson.  During the course of 
the appeal, the veteran's fibromyalgia evaluation was 
increased to 40 percent effective October 5, 2007. 

There are two periods of time at issue here: prior to October 
5, 2007, for which the RO has assigned a 20 percent 
disability rating; and from October 5, 2007, to the present, 
for which the RO assigned a rating of 40 percent.  

a.  Prior to October 5, 2007

Evidence relevant to the level of severity of the veteran's 
fibromyalgia prior to October 5, 2007, includes a general VA 
examination dated in March 2006.  During this examination the 
veteran reported that she had diffuse musculoskeletal pains 
during service.  She underwent testing while stationed in 
Japan and was diagnosed with fibromyalgia.  The left hip pain 
started while she was in basic training for which she was 
placed on crutches.  On the left hip, right knee, left ankle, 
right shoulder, and bilateral hands, the pain level was 7/10 
and there was stiffness in the morning hours which lasted for 
a few hours.  She was taking Motrin for the pain with some 
relief.  Physical examination of the left hip revealed 
tenderness in the lateral aspect.  The range of motion was as 
follows: flexion 0-110 degrees, extension 0-25 degrees, 
abduction 0-30 degrees, adduction 0-30 degrees, external 
rotation 0-50 degrees, and internal rotation 0-40 degrees.  
The veteran did not have associated pain or additional 
limitations with repetitive use.  

The right knee showed tenderness in the suprapatellar region 
and also in the midpatellar area, at times, in the medial 
aspect of the knee.  The range of motion was 0-120 degrees 
without associated pain or additional limitations with 
repetitive use.  The gait was normal.  There were no 
assistive devices and the veteran indicated that she was 
currently unemployed.  She was approximately three months 
post-partum at the time of the examination.  

Physical examination of the left ankle revealed tenderness at 
the left lateral malleolar area and at times in the bilateral 
Achilles tendon areas also and there was no effusion in the 
left ankle.  The dorsiflexion was 15 degrees, plantar flexion 
was 30 degrees, inversion 30 degrees, and eversion was 15 
degrees with minimal pain throughout the plantar flexion 
without any additional limitations with repetitive use.  

Physical examination of the right shoulder revealed 
tenderness in the supraspinatus area.  Forward flexion was 0-
140 degrees with pain at this point.  Abduction was 0-140 
degrees with pain at this point.  External and internal 
rotation was 50 degrees without pain.  There was no 
additional limitation with repetitive use.  

Physical examination of the bilateral hands was negative for 
swelling.  Dorsiflexion was 50 degrees, plantar flexion was 
60 degrees, radial deviation was 15 degrees, ulnar deviation 
was 25 degrees without associated pain or additional 
limitations with repetitive use.  Flare-ups of these 
musculoskeletal and joint pains occurred with increased 
activity and lack of rest, with rest somewhat helping the 
flare-ups.  There was no period of incapacitation as the 
veteran was unemployed and she was self-sufficient in daily 
activities.  The veteran did have fatigue in the morning and 
evening hours.  Her sleep was disturbed and there was no 
diarrhea or constipation.  Muscle strength was 5+.  Her 
function was intact as she was able to make a full grasp.  
Prehension was also intact and her grasp complete.  

The diagnosis was fibromyalgia involving the left hip, right 
knee, left ankle, right shoulder, and bilateral hands 
predominantly, although the veteran did have diffuse 
musculoskeletal involvement.  

b.	 Beginning October 5, 2007

Evidence relevant to the level of severity of the veteran's 
fibromyalgia beginning October 5, 2007, includes a 
fibromyalgia specific VA examination dated in October 2007.  
During this examination the veteran reported that she was 
diagnosed with fibromyalgia in 2004 but first began 
experiencing symptoms in 2001.  She indicated that her 
symptoms were constant and spontaneous and alleviated by 
rest, medication, massage, and warm baths.  She also 
indicated that her symptoms were refractory to therapy.  The 
veteran reported pain over the lower back, bilateral 
trochanteric areas, lower neck area in the back, upper front 
area of the chest, bilateral knee areas, bilateral ankle 
areas, and bilateral upper gluteal areas.  She reported 
stiffness in the above areas and no muscle weakness.  Her 
pain in the above areas was of a 7/10 intensity.  The veteran 
also reported unexplained fatigue, difficulty in sleep, 
headache, tingling, and numbness of the legs and hands.  She 
also reported occasional constipation, diarrhea, and nausea.  
The veteran indicated that she took Ibuprofen for the pain.  
She also reported depression and anxiety and indicated that 
her pain and lack of sleep caused tiredness all day and 
difficulty with activities that need concentration, prolonged 
standing, and walking.  She was currently planning to do 
vocational rehabilitation and find a job, which she can 
manage.  She was not working at the time but was able to do 
activities for self care.  She also denied any 
hospitalizations for this disorder.

The musculoskeletal areas involved included bilateral low 
back area, bilateral trochanteric area, bilateral knee 
joints, bilateral ankle joints, bilateral sternoclavicular 
joints, and upper and lower cervical spine.  The veteran had 
several tender points including bilateral sternomastoid 
muscle area, bilateral second costochondral junction, 
bilateral lateral epicondyle area, bilateral greater 
trochanter area, bilateral medial knee area, bilateral upper 
neck area, and bilateral mid-upper trapezius muscle area.  
Muscle strength was normal and the diagnosis was fibromyalgia 
which was active.  

Given the evidence of record, the Board finds that an initial 
disability rating of 40 percent, but no higher, is warranted 
for the veteran's fibromyalgia for the full pendency of her 
claim.  As above, under DC 5025 a 40 percent rating is 
warranted for symptoms that are constant, or nearly so, and 
refractory to therapy.  While the March 2006 general VA 
examination did not indicate that the veteran's fibromyalgia 
was refractory to therapy the veteran was not questioned 
about such matters during this general examination.  She did, 
however, indicate that she suffered from nearly constant 
musculoskeletal pain.  Fibromyalgia which the veteran 
reported is refractory to therapy was noted during the 
October 2007 fibromyalgia specific VA examination, 
approximately a year and a half after the March 2006 general 
VA examination.  Thus, the benefit of the doubt is afforded 
the veteran on this point and a rating of 40 percent for the 
veteran's fibromyalgia for the full pendency of the veteran's 
claim is warranted.

Throughout the appeal period, the highest assignable rating 
for disability due to fibromyalgia under DC 5025 has been 40 
percent.  The veteran is currently in receipt of the highest 
assignable schedular rating for this disability, 40 percent, 
under DC 5025. As above, the Board has made this rating 
effective from the date of the grant of service connection, 
or December 10, 2005.  As such, there is no basis for 
assigning a rating in excess of 40 percent under the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

3.	Lumbosacral spine strain

The veteran's lumbosacral spine strain is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237, the diagnostic code for lumbar strain.  Under 
DC 5237 a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Evidence relevant to the level of severity of the veteran's 
lumbosacral spine strain includes a general VA examination 
dated in March 2006.  During this examination the veteran 
reported that she began experiencing low back pain when she 
was stationed in Japan and her duties involved the carrying 
of items.  Pain was 7/10 and was sharp-to-dull with no 
radiation and no paresthesias.  She indicated that she took 
Motrin for the pain.  There were no incapacitating flare-ups 
in the past year and she denied the use of assistive devices 
or surgical procedures.  There were no other associated 
features and her ambulation was 1 to 1 1/2 mile maximum.  She 
was self sufficient in daily activities.  The lumbosacral 
spine was tender diffusely.  Range of motion testing revealed 
flexion to 70 degrees, extension to 15 degrees, lateral 
flexion and rotation to 25 degrees on either side, and the 
veteran denied paralumbar spasms or muscle guarding.  There 
were no postural abnormalities and no additional limitations 
with repetitive use.  There was no association of pain either 
with range of motion.  Neurologically, there was no focal 
deficit and Lasegue was negative bilaterally.  The diagnosis 
was lumbosacral strain.  

The veteran was afforded a spine specific VA examination in 
October 2007.  During this examination the veteran reported 
constant pain in the lower back area, which was dull in 
nature and an intensity of 4/10.  This pain occasionally 
radiates to the lateral part of the left thigh and lateral 
part of the bottom of the left foot.  She reported numbness 
in the above-mentioned area.  She took Ibuprofen for the pain 
which helped but caused occasional stomach pain.  Her low 
back pain flares up two times per week, was incapacitating, 
and lasted until she rested and took medication.  Her back 
pain flare-ups were sometimes spontaneous and sometimes 
caused by repeated bending, lifting, and prolonged walking 
and sitting.  Alleviating factors were medication and rest.  
The veteran reported that when her back pain flared up, she 
could not do prolonged sitting, walking, or repeated bending 
or lifting.  The veteran was able to do activities for self-
care and was planning to do Vocational Rehabilitation to find 
a job she could manage.  The veteran denied bladder and bowel 
complaints.  The veteran denied the use of an assistive aid 
for walking and stated that she could walk about 10 minutes 
and for about one block without severe back pain.  She denied 
a history of falling or any other injury.  She also denied 
any prior surgeries.     

Upon physical examination the examiner noted that the veteran 
walked into the examination room with normal posture and 
gait.  The curvature of the spine looked normal.  Range of 
motion testing revealed the following:  forward flexion of 0 
to 90 degrees, extension of 0 to 30 degrees, left lateral 
flexion of 0 to 30 degrees, right lateral flexion of 0 to 30 
degrees, left lateral rotation of 0 to 30 degrees, and right 
lateral rotation of 0 to 30 degrees.  On repeated testing 
times three the veteran experienced pain on flexion starting 
at 30 degrees, continued to the end with no further decrease, 
pain on rest of the movements from the beginning to the end 
with no further decrease.  There were no muscle spasms but 
there was mild tenderness over the lower lumbar spine.  There 
were no postural abnormalities and the veteran's neurological 
examination was normal.  The examiner noted that a January 
2007 X-ray of the lumbar spine revealed probable mild 
degenerative changes in bilateral facet joints at L5-S1.  No 
other significant abnormality.  The diagnosis was 
degenerative joint disease of the lumbar spine.  

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent is not warranted 
for the veteran's lumbosacral spine strain under the 
scheduler criteria.  The veteran's range of motion does not 
meet the criteria for a 20 percent rating under DC 5237 as 
her forward flexion is greater than 60 degrees, both with 
pain and without pain, and the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees.  There 
is also no evidence of incapacitating episodes relating to 
intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  During the March 2006 VA examination the veteran 
specifically denied any incapacitating episodes and while the 
veteran reported incapacitating episodes two times per week 
during the October 2007 VA examination there are no medical 
records to support this.  Thus, a disability rating greater 
than 10 percent under either DC 5237 or DC 5243 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the veteran's back disorder.   
 
The Board also finds that a disability rating greater than 
10 percent is not warranted for the veteran's lumbosacral 
spine strain under DeLuca.  While the October 2007 VA 
examination report showed pain on repeated testing times 
three, this examination report also shows normal range of 
motion.  The veteran's 10 percent rating was based on the 
veteran's limited range of motion during the March 2006 VA 
examination.  The most recent VA examination shows normal 
range of motion.  Thus, while the veteran may have been 
entitled to an increased rating under Deluca the findings of 
normal range of motion in October 2007 negate the potential 
for an increased rating under DeLuca at this time.   



4.	Bilateral Pes Cavus

The veteran's bilateral pes cavus is currently rated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, 
the diagnostic code for flatfoot, acquired.    Under DC 5276 
mild acquired flatfoot with symptoms relieved by built-up 
shoe or arch support will result in a noncompensable rating.  
A 10 percent evaluation requires evidence of moderate 
unilateral acquired flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-achillis, 
pain on manipulation and use of the feet. A 20 percent 
evaluation requires severe unilateral acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  A 30 
percent evaluation requires evidence of a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation which is 
not improved by orthopedic shoes or appliances. 

The Board notes that the veteran's condition also appears to 
resemble the symptoms set out under the rating criteria for 
claw foot or pes cavus, 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5278.  Under DC 5278 a 0 percent (non-compensable) 
evaluation is assigned for slight acquired claw foot.  A 10 
percent evaluation is assigned for bilateral or unilateral 
acquired claw foot, with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under the metatarsal heads.  A 20 percent or 30 
percent evaluation is assigned, respectively, for unilateral 
and bilateral acquired claw foot with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  A 30 percent or 50 percent 
evaluation is assigned, respectively, for unilateral or 
bilateral acquired claw foot, with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity.

Evidence relevant to the current level of severity of the 
veteran's bilateral pes cavus includes a March 2006 general 
VA examination report.  During this examination, the veteran 
reported that she was treated for bilateral pes planus with 
shoe inserts.  She denied any other assistive devices.  There 
was a slight flattening of the medial plantar arches; 
however, the veteran did not have any malalignment of 
Achilles tendon at the medial aspect of the foot and also, 
there was no forefoot or midfoot malalignment bilaterally.  
The diagnosis was bilateral pes planus.  

The veteran was afforded a feet specific VA examination in 
October 2007.  During this examination the veteran reported 
pain over the bilateral feet at rest with an intensity of 
6/10, and after standing and walking with an intensity of 
7/10.  There was no swelling, heat, or redness.  She reported 
fatigue after prolonged walking.  She indicated that she took 
Ibuprofen for the pain which helped but that this medication 
caused occasional stomach pain.  The veteran indicated that 
her bilateral foot pain flares up two times per week, was 
incapacitating, and lasted until she rested and took her 
medication.  Precipitating factors included wearing shoes 
other than tennis shoes as well as prolonged standing/walking 
and alleviating factors included rest and medication.  The 
veteran indicated that she was unable to do any activities 
that require prolonged standing and walking.  She was able to 
do activities for self-care and while she was not currently 
working she was planning to do vocational rehabilitation and 
find a job she can manage.  The veteran indicated that she 
used shoe inserts and tennis shoes which helped her symptoms.  
The veteran reported that she can stand without pain for only 
about 10 to 15 minutes and walk for only about 10 minutes.  
She can walk for about one block without severe pain.  

Physical examination of the feet revealed no painful motion.  
There was no edema, no instability, no weakness, and no 
tender points.  Gait was normal and there were no 
callosities, breakdown, or unusual shoe wear pattern that 
would indicate abnormal weight bearing.  Examination of the 
skin revealed normal skin temperature with no skin breakdown 
or ulceration.  The veteran had bilateral normal peripheral 
pulse.  She had high arch bilaterally with no other 
deformities noted.  The examiner noted that there was normal 
motion of the metatarsophalangeal joint of the bilateral 
great toe seen.  The diagnosis was bilateral pes cavus with 
moderate symptoms.  

The veteran is shown to have bilateral pes cavus.  However, a 
compensable evaluation under either DC 5276 or DC 5278 is not 
warranted.  As above, a 10 percent evaluation under DC 5276 
requires moderate unilateral acquired flatfoot with weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo-achillis, and pain on manipulation and use of 
the feet.  A 10 percent evaluation under DC 5278 requires a 
dorsiflexed great toe or some limitation of dorsiflexion at 
the ankle.  The October 2007 VA examination report reflects 
normal range of motion in the ankle, with no additional 
limitation of motion due to pain or fatigue.  Although the 
reported symptoms of pain after prolonged weight bearing, 
standing, and walking, the October 2007 VA examiner stated 
that there was no objective evidence of painful movement of 
the foot.  Thus, the Board finds that a compensable 
evaluation is not warranted under either DC 5276 or DC 5278.

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's service-connected disabilities, 
consideration of other diagnostic codes for evaluating these 
disabilities is not appropriate.  See 38 C.F.R. § 4.20.  

Extraschedular Considerations

In a January 2008 statement, the veteran's representative 
argued that the veteran be considered for an extraschedular 
evaluation.  As to whether the record raises the matter of 
referral for extraschedular ratings under 38 C.F.R. § 
3.321(b)(1), the Board finds that the rating criteria 
considered in this case for the disabilities on appeal 
reasonably describe the veteran's symptomatology and level of 
disability.  Consideration of an extraschedular rating under 
38 C.F.R. § 3.321 is not warranted.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

The veteran's complaints related to varicose veins are 
considered under the appropriate diagnostic code.  The 
competent medical evidence of record shows that the service-
connected foot, back and fibromyalgia are primarily 
manifested by pain, tenderness and limitation of motion.  
Many of the applicable diagnostic codes used to rate the 
veteran's disabilities provide for ratings based on 
limitation of motion.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. 202. The veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation for the service-connected varicose 
veins, fibromyalgia, lumbosacral strain and bilateral pes 
cavus are adequate and referral for an extraschedular rating 
is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

A letter specifically addressing the evidence needed to 
substantiate the claims for increased rating was sent in June 
2008.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
claims were subsequently readjudicated in a July 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that her claim was awarded with an 
effective date of December 10, 2005, the day after her 
discharge from service, and disability ratings were assigned.  
She was provided notice how to appeal that decision, and she 
did so.  She was provided a statement of the case that 
advised her of the applicable law and criteria required for a 
higher rating and she demonstrated her actual knowledge of 
what was required to substantiate a higher rating in her 
argument included on her Substantive Appeal.  Although she 
was not provided pre-adjudicatory notice that she would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, she was assigned the date after her 
discharge from service as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating of 10 percent, but no higher, 
for varicose veins, right lower extremity prior to October 5, 
2007, is granted.

A disability rating greater than 10 percent for varicose 
veins, right lower extremity beginning October 5, 2007, is 
denied.

An initial disability rating of 10 percent, but no higher, 
for varicose veins, left lower extremity prior to October 5, 
2007, is granted.

A disability rating greater than 10 percent for varicose 
veins, left lower extremity beginning October 5, 2007, is 
denied.

An initial disability rating of 40 percent, but no higher, 
for fibromyalgia of the left hip, right knee, right shoulder, 
and both hands prior to October 5, 2007, is granted.

A disability rating greater than 40 percent for fibromyalgia 
of the left hip, right knee, right shoulder, and both hands 
beginning October 5, 2007, is denied.

An initial disability rating greater than 10 percent for 
lumbosacral spine strain is denied.

An initial compensable disability rating for bilateral pes 
cavus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


